SILBERMAN, Judge.
Laura Van Der Meulen, the Former Wife, seeks review of a final judgment of dissolution of marriage. She challenges the calculation of both parties’ incomes, the requirement that she pay real estate taxes from the temporary support award, and the equal allocation of the children’s un-reimbursed medical expenses. Michael Van Der Meulen, the Former Husband, properly concedes that the trial court erred in failing to allocate the unreimbursed medical expenses on a percentage basis. See § 61.30(8), Fla. Stat. (2011); Zinovoy v. Zinovoy, 50 So.3d 763, 764 (Fla. 2d DCA 2010). Finding no reversible error in the Former Wife’s remaining arguments, we affirm in part, reverse in part, and remand for the reallocation of the children’s un-reimbursed medical expenses.
Affirmed in part, reversed in part, and remanded.
CRENSHAW and LUCAS, JJ., Concur.